Bronson, J.
This proceeding was brought in county court of Foster county to vacate a final decree rendered in a guardianship estate.
On August 11, 1911, a final decree was entered in the matter of the guardianship of Boy Beiehert, the respondent herein, and others, minors, the appellant, O. W. Beiehert, being the guardian. On March 31, 1916, a petition was filed in said court in behalf of respondent to vacate such final decree upon grounds of fraud, deception, and misrepresentation.
On April 21, 1916, pursuant to a hearing held, the county court vacated such decree, from which order, the guardian, the appellant herein, appealed to the district court, where the matter was tried de novo. The district court, after trial, made findings and judgment affirming the order of the county court.
From such judgment the appellant prosecutes this appeal and specifies as error the conclusions of law and the judgment so entered.
The question of law appearing in this record that determines the appeal is as follows:
What power of authority has a county court to vacate or open up its final decree upon a motion covering the grounds above stated, after the expiration of one year from date thereof ?
Under § 8534, subdivision 7, Compiled Laws 1913, the county court has authority and power to open up, vacate, or modify a decree or order of the court for fraud, mistake, newly discovered evidence, or other sufficient cause.
' Under § 8595 Compiled Laws 1913, a rehearing involving a motion to vacate and open up a decree or.order may be made upon grounds of fraud, misconduct, newly discovered evidence, abuse of discretion of court, etc.
Under § 8596, Compiled Laws 1913, such motion must be made, in *256any event, within one year from date of the decree, except upon the nonexistence of any fact necessary to jurisdiction. There is no claim in this action that the county court did not have jurisdiction in the guardianship proceedings.
It is clear that if the respondent had made the motion involved herein, within one year from the date of the decree, the county court could have entertained the same under the provisions of said §§ 8595 and 8596.
Respondent, however, contends that, under the constitutional provisions, § 111, granting exclusive jurisdiction in probate and testamentary matters, and under said § 8534, subdivision 7, the county court has inherent power to vacate such decree; that this is a common-law power possessed by the court as a part of its necessary machinery for the administration of justice; that this proceeding is not an equitable proceeding nor one seeking equitable relief.
This contention is answered by the manner in which the express provisions of the statute have limited these so-termed common-law powers.
Section 8534, subdivision 7, prescribes specifically the authority and power; §§ 8595 and 8596 provide the causes, the manner, and the time within which they may be exercised.
In Fischer v. Dolwig, 29 N. D. 561, 151 N. W. 431, this court expressly held that those provisions of the statute should be considered together, and not as independent unrelated statutory provisions.
Respondent contends that § 8809, Compiled Laws 1913, providing a limitation of time within which actions for the recovery of an estate or to set aside a decree must be commenced, being found in the Probate Code, grants a jurisdiction to the county court in matters similar to the motion herein involved.
This statute confers no jurisdiction in the county court in that regard, and is a statute of limitation applicable to actions in a court of general jurisdiction; the county court possesses no equitable jurisdiction except such as inheres in its common-law, constitutional, and statutory powers. Arnegaard v. Arnegaard, 7 N. D. 475, 502, 41 L.R.A. 258, 75 N. W. 797; Finn v. Walsh, 19 N. D. 61, 121 N. W. 431; Mead v. First Nat. Bank, 24 N. D. 12, 138 N. W. 365; Fischer v. Dolwig, 39 N. D. 161, 166 N. W. 797.
A final decree of a county court is of equal rank with a judgment *257entered in other courts in this state, and is entitled to the same faith and credit. Comp. Laws 1913, § 8533; Fischer v. Dolwig, 29 N. D. 561, 151 N. W. 431; Sjoli v. Hogenson, 19 N. D. 82, 122 N. W. 1008; Stenson v. H. S. Halvorson Co. 28 N. D. 151, L.RA.1915A, 1179, 147 N. W. 800, Ann. Cas. 1916D, 1289.
If attacked or attempted to be set aside in a county court, the jurisdiction so to do must be invoked from these common law, constitutional, or statutory provisions granted. Its authority must be measured by such provisions.
' Even the district court would have no power to vacate such decree, if the same had been a judgment rendered in such court, where the grounds for such vacation thereof fell within the statutory limitations imposed. Comp. Laws 1913, § 7483; Martinson v. Marzolf, 14 N. D. 301, 103 N. W. 937; Skaar v. Eppeland, 35 N. D. 116, 124, 159 N. W. 707; Williams v. Fairmount School Dist. 21 N. D. 198, 204, 129 N. W. 1027.
However desirable it might appear, from the record that this decree involved should be vacated and a new hearing thereupon held, this court, under its sworn duty, cannot ignore and cast aside all statutory limitations that have been made by the legislature in an effort to prescribe a time of finality for causes and to expedite judicial litigation.
. It is clear that the county court has no such jurisdiction under the plain provisions of our Constitution and the statutes, and therefore the order of such county court should have been reversed by the trial court upon the grounds of lack of jurisdiction to enter such order.
Under the broad jurisdictional and equitable powers conferred, subject to the statutory limitations, the district court affords to the respondent-a remedy, if any cause of action he has. Comp. Laws 1913, §§ 7375, 8509, 8922, 8923; Gronna v. Goldammer, 26 N. D. 122, 143 N. W. 394, Ann. Cas. 1916A, 165; Peterson v. Vanderburgh, 77 Minn. 218, 77 Am. St. Rep. 671, 79 N. W. 828; Geisberg v. O’Laughlin, 88 Minn. 431, 93 N. W. 310; Bruegger v. Cartier, 20 N. D. 72, 80, 126 N. W. 491.
The judgment of the trial court is- reversed, with directions to enter an order reversing the order of .the county court and dismissing the proceedings therein to open up and vacate such final decree.
*258Git ace, J., being disqualified, did not participate, Honorable A. T. Cole, Judge of Third Judicial District, sitting in his stead.